The request for reconsideration has been considered but does NOT place the application in condition for allowance. Upon entry of the amendment submitted 08/16/2022, the claims remain rejected for the reasons outlined in the previous Office Action in addition to the new reasons discussed herein.
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1).
Regarding claim 2, Kuil et al. discloses a method of making a protein-rich food product, the method comprising (i) providing protein and water to form a protein mixture, wherein the protein consists substantially of albumen ([0020]); (ii) aerating the protein mixture to make a whip having a smaller density than the protein mixture; (iii) forming the whip into a mass having a first thickness ([0021]-[0022], where the mere materialization of the whip is considered to constitute “forming the whip into a mass”); and (iii) heating the mass ([0023]) at least until a plurality of bubbles within the mass burst ([0028]).
Kuil et al. does not explicitly disclose the product with burst bubbles as creating a matrix including burst membranes forming air escape paths from the bubbles so that a quantity of air escapes from the plurality of bubbles and the mass and causes the first thickness to collapse to a second thickness smaller than the first thickness.
However, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
Since the method of production of Kuil et al. appears to be substantially identical to the claimed method, the resultant effect of bubbles bursting to create a matrix with burst membranes forming air escape paths from the bubbles so that a quantity of air escapes from the plurality of bubbles and the mass and causes the first thickness to collapse to a second thickness smaller than the first thickness is determined to be an inherent attribute of the product when produced according to the disclosed method (at least wherein coalescence occurs as in [0028]), and the claimed property is thus considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claim 2 over Kuil et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the merging of two bubbles would simply result in a larger bubble with no release of air (Applicant’s Remarks, p. 5, ¶5).
However, “rupture of film” in between bubbles as described in Kuil et al. at paragraph [0028] would not be limited to occurring exclusively between bubbles. To the extent the film between bubbles was susceptible to rupture, the film at the edge of the foam would likewise be susceptible to rupture. The only logical reading of Kuil et al. is that coalescence would involve the rupture of film at multiple places within the foam, including at the edges, such that air would escape from the plurality of bubbles and the mass and cause a collapse of at least some degree of the foam as claimed. Further, the claim rejection is based on the prior art process being substantially identical to the claimed method, such that the collapse of the foam would be inherent. Applicant does not address such a basis for the claim rejection and does not dispute that the prior art process is substantially identical to the claimed process. Accordingly, Applicant’s arguments are unpersuasive, and the claim rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793